COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jesus Pacheco v. The State of Texas

Appellate case number:      01-18-00605-CR

Trial court case number:    F17-1611-431

Trial court:                431st District Court of Denton County

       This appeal was abated and the case remanded to the trial court based on
appointed counsel’s failure to timely file a brief on appellant’s behalf. See TEX. R. APP.
P. 38.8(b). Appellant’s appointed counsel has now submitted a brief on appellant’s
behalf. Accordingly, we withdraw our December 18, 2018 abatement order and
reinstate the case on the Court’s active docket.
       Appellant’s brief is filed as of January 2, 2019. The State’s brief is due no later
than 30 days from the date of this order. See TEX. R. APP. P. 38.6(b), (d).

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually     Acting for the Court


Date: __January 10, 2019____